          Case 1:18-cv-10287-AKH Document 60 Filed 11/17/19 Page 1 of 2




November 17, 2019

BY ECF
The Honorable Alvin K. Hellerstein
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:    Girl Scouts of the United States of America v. Boy Scouts of America, No. 18-cv-10287

Dear Judge Hellerstein:

        Plaintiff Girl Scouts of the United States of America (“GSUSA”) and defendant Boy Scouts
of America (the “BSA”), the parties in the above-captioned proceeding, jointly write to request a
short extension of pending deadlines in order to allow the parties to complete certain open items.

        The parties have worked diligently to meet the current fact discovery deadline of November
20, 2019, and the vast majority of fact discovery has been completed. However, due to
circumstances beyond the parties’ control involving witness availability, a few depositions
scheduled to take place near the end of the current discovery period need to be postponed briefly
into the latter part of November and/or December. The parties are also in the process of making
their final supplemental document productions and written discovery responses, which work is
estimated to be completed in December as well. There are also several third parties that have yet
to produce documents. With the fact discovery deadline being extended, the parties agree that the
corresponding expert survey exchange date, Court-ordered settlement conference, and second
Case Management Conference, should be continued as well.

       Therefore, pursuant to Your Honor’s Individual Practices Rule I.D. and the Civil Case
Management Plan (Dkt. 28, ¶¶ B.1 & E), the parties jointly request a brief extension of these
deadlines, as set forth in the chart below. Good cause exists for this requested extension for the
reasons set forth above. This is the second joint request by the parties for an extension of the fact
discovery schedule. See Dkt. 46.

       The specific dates relevant to this extension are set forth below:
            Case 1:18-cv-10287-AKH Document 60 Filed 11/17/19 Page 2 of 2



    EVENT                                        CURRENT DATE             REQUESTED EXTENSION

    Non-expert discovery deadline:1              November 20, 2019        December 20, 2019

    Exchange of expert reports showing the       November 22, 2019        December 19, 2019
    results of any consumer surveys:

    Meeting, for at least two hours at the office December 5, 2019        January 14, 2019
    of plaintiff’s counsel to discuss settlement:

    Second Case Management Conference:           December 6, 2019         January 15, 2019


          We thank the Court in advance for its consideration of these issues.


Respectfully Submitted,                                Respectfully Submitted,

    DORSEY & WHITNEY LLP                               QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP

    By: /s/: Bruce R. Ewing                            By: /s/: Rachel Kassabian
        Bruce R. Ewing (BE-0724)                           Rachel Kassabian (pro hac vice)
        Fara S. Sunderji (FS-1208)                         555 Twin Dolphin Drive 5th Floor
         Jonathan Montcalm (JM-8866)                       Redwood Shores, CA 94065
        51 West 52nd Street                                (650) 801-5005
        New York, New York 10019
        (212) 415-9200                                     Todd Anten
                                                           51 Madison Avenue, 22nd Floor
        Attorneys for Plaintiff                            New York, NY 10010
        Girl Scouts of the United States of                (212) 849-7000
        America
                                                          Attorneys for Defendant
                                                          Boy Scouts of America




1
  No additional document requests, interrogatories, requests to admit or third-party subpoenas
can be served, no additional depositions other than the remaining scheduled depositions, and the
six pending depositions that require rescheduling, shall be taken, absent agreement of the parties.

                                                   2
